NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ROVI GUIDES, INC.,
                     Appellant

                           v.

   COMCAST CABLE COMMUNICATIONS, LLC,
                   Appellee
            ______________________

                      2019-1309
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2017-
00942.
                 ______________________

              Decided: January 13, 2020
               ______________________

    JASON DANIEL EISENBERG, Sterne Kessler Goldstein &
Fox, PLLC, Washington, DC, for appellant. Also repre-
sented by PAULINE PELLETIER, BYRON LEROY PICKARD.

    FREDERIC MEEKER, Banner & Witcoff, Ltd., Washing-
ton, DC, for appellee. Also represented by JOHN HARRIS
CURRY, JOHN R. HUTCHINS, CRAIG KRONENTHAL, BLAIR A.
SILVER, BRADLEY CHARLES WRIGHT; GINGER ANDERS,
Munger, Tolles & Olson LLP, Washington, DC; BRIAN
JAMES SPRINGER, Los Angeles, CA.
2       ROVI GUIDES, INC. v. COMCAST CABLE COMMUNICATIONS




                 ______________________

     Before DYK, TARANTO, and CHEN, Circuit Judges.
PER CURIAM.
    Rovi Guides, Inc. (“Rovi”) appeals a decision of the Pa-
tent Trial and Appeal Board (“Board”) holding that
claims 1–33 of U.S. Patent No. 8,566,871 (“the ’871 patent”)
are unpatentable as obvious. We affirm.
                       BACKGROUND
    The ’871 patent, owned by Rovi, concerns electronic
program guides that provide television (“TV”) program
schedule information. The ’871 patent claims improved
methods and systems for allowing users to interact with
program guides. It describes the guides as “interactive pro-
gram guides,” also referred to as “IPGs.” For example, us-
ing an interactive program guide, the user can engage in
various activities such as (i) searching for TV programs by
time or theme, (ii) obtaining plot, actor, or ratings infor-
mation, and (iii) scheduling recordings.
    The claimed invention is directed to a system using
multiple interactive program guides. The ’871 patent ex-
plains that there was a need for a multiple interactive pro-
gram guide system that could be used in a single set-top
box or computer and in which the multiple guides share
data. Such a system would allow different users to config-
ure each interactive program guide to his or her own pref-
erences while avoiding conflicting requests (e.g.,
overlapping recordings) by various users.
    On March 10, 2017, Comcast Cable Communications,
LLC (“Comcast”) petitioned for inter partes review (“IPR”)
of the ’871 patent, and the Board instituted IPR. In its fi-
nal written decision, the Board held claims 1–33 of the
’871 patent unpatentable as obvious in light of prior art.
Rovi now appeals. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(4)(A).
ROVI GUIDES, INC. v. COMCAST CABLE COMMUNICATIONS          3



                        DISCUSSION
     When an IPR is instituted from a petition filed before
November 13, 2018, as here, the claims are given the
“broadest reasonable interpretation” in light of the specifi-
cation. Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131,
2142 (2016); Changes to the Claim Construction Standard
for Interpreting Claims in Trial Proceedings Before the Pa-
tent Trial and Appeal Board, 83 Fed. Reg. 51340 (Oct. 11,
2018).
    The Board held independent claims 1, 12, and 23 obvi-
ous in view of Browne (PCT Pub. No. WO 92/22983) and
LaJoie (U.S. Patent No. 6,772,443). 1
    Browne discloses a multi-source recorder player that
provides multiple video outputs and describes “virtual con-
trol screens” that can be used by several users to interact
with the system. LaJoie discloses an interactive program
guide that allows the user to create favorite channel lists,
block certain channels, record select programs, and thus
customize the guide. The Board reasoned that it would
have been obvious to “modif[y] the teachings of Browne to
use two instances of an interactive program guide like the
one taught by LaJoie (rather than the multiple control
screens as taught in Browne) to record and set reminders
of different programs displayed on different televisions.”
J.A. 20. The modified system would have “two instances of
an interactive program guide” that would be available for



    1    The Board also held those claims obvious in view of
(i) Browne and Alexander (PCT Pub. No. WO 99/04561)
and (ii) Browne and Knudson (U.S. Patent Appl. Pub. No.
US 2005/0240968). We need not reach these alternative
grounds because we affirm the Board’s decision based on
Browne and LaJoie. We need not separately address the
dependent claims because Rovi does not provide any argu-
ment based on limitations recited only in those claims.
4       ROVI GUIDES, INC. v. COMCAST CABLE COMMUNICATIONS




“different users on different output [TV] devices.” J.A. 20,
23–24.
    On appeal, Rovi argues that the Board erred in con-
struing the claim limitation “first and second interactive
electronic program guides,” a phrase that is recited in in-
dependent claims 1, 12, and 23. 2 Rovi contends that the


    2   For example, claim 1 recites:
    1. A method for displaying first and second interac-
    tive electronic program guides that are accessible
    from a plurality of user television equipment de-
    vices located in a household, the method compris-
    ing:
        receiving, from the first interactive elec-
        tronic program guide, a first event of a first
        type scheduled with the first interactive
        electronic program guide;
        receiving, from the second interactive elec-
        tronic program guide, a second event of a
        second type scheduled with the second in-
        teractive electronic program guide;
        storing the received first and second events
        in a memory accessible to the first and sec-
        ond interactive electronic program guides;
        and
        generating a list of scheduled events of the
        first and second types by aggregating the
        first and second scheduled events received
        from the first and second interactive elec-
        tronic program guides, wherein the list of
        scheduled events is accessible for display
        from any of the first and the second inter-
        active electronic program guides in the
        household.
ROVI GUIDES, INC. v. COMCAST CABLE COMMUNICATIONS           5



“first and second interactive electronic program guides”
must be “different from one another,” Appellant’s Br. 10,
and that this requires “the ‘first and second’ IPGs . . . be
separate and distinct IPG applications[] . . ., i.e., computer
programs,” Reply Br. 2. Rovi asserts that the claim lan-
guage, specification, and prosecution history of the ’871 pa-
tent support its construction, and argues that LaJoie does
not disclose two different guides with different computer
programs.
     We conclude that the Board did not err in rejecting
Rovi’s argument that the “first and second” IPGs must be
different computer programs. Rovi points out that various
portions of the specification refer to “different IPGs.” Ap-
pellant Br. 24–25. But the requirement that the IPGs be
“different” does not mean that “different” guides must be
different computer programs. Rovi also points to Figure 1C
that shows “IPG data . . . shared between the three IPG ap-
plications 22–24.” Reply Br. 21 (citing ’871 patent, col. 7,
ll. 55–61). But even if this figure shows one embodiment
with “separate applications,” the specification describes
other embodiments that use “multiple . . . instances” or “in-
dependent instances” of the interactive program guide for
the multiple IPG system and thus do not require different
computer programs. ’871 patent, col. 5, ll. 39–43, col. 8, ll.
49–52. We conclude that under the broadest reasonable
interpretation standard the claims do not require different
computer programs for the “first and second interactive
electronic program guides.” The Board did not err in con-
cluding that the resulting “two instances” of the IPG as dis-
closed in the combination of Browne and LaJoie would
satisfy the disputed limitation.
    Rovi also asserts that the prosecution history concern-
ing LaJoie and an Ellis reference shows that the claimed
guides must use different computer programs. We disa-



’871 patent at col. 25, ll. 43–62 (emphasis added).
6       ROVI GUIDES, INC. v. COMCAST CABLE COMMUNICATIONS




gree. No prosecution history statements distinguished La-
Joie and Ellis based on the use of different computer pro-
grams.
     Rovi further claims that the Board erred by requiring
it to present expert testimony. The Board imposed no such
requirement, merely pointing out that Rovi failed to pro-
vide expert testimony that supported a contrary decision.
The inclusion of such a statement is not error. See Synop-
sys, Inc. v. Mentor Graphics Corp., 814 F.3d 1309, 1320
(Fed. Cir. 2016), overruled on other grounds by Aqua
Prods., Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017).
                        CONCLUSION
    For the foregoing reasons, we uphold the Board’s deci-
sion.
                        AFFIRMED
                          COSTS
    Costs to Comcast.